Case 7:18-cv-09059-JCM Document 73 Filed 06/26/20 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

)
SATIMA LUCAS, on behalf of herself )
and others similarly situated, )
) Civil Action No. 7:18-cv-09059 (JCM)
Plaintiff, )
) CLASS ACTION
v. )
)
ACCUTRACE, INC., )
)
Defendant. )
)
)

 

ORDER GRANTING MOTION FOR APPROVAL OF SETTLEMENT

AND NOW, this 25th day of June, 2020, upon consideration of Plaintiff's Motion for
Approval of Settlement, and any response from Defendant, it is HEREBY ORDERED as follows:

This matter, having come before the Court on the Plaintiff Satima Lucas’s Motion for
Approval of the proposed class action settlement with Defendant Accutrace, Inc.; the Court having
considered all papers filed and arguments made with respect to the Settlement, and the Court, being
fully advised in the premises, finds that:

A. For purposes of settlement, this action satisfies the applicable prerequisites for class
action treatment under Fed. R. Civ. P. 23(a) and (b)(2). The Classes as proposed are each so
numerous that joinder of all members is not practicable, there are questions of law and fact
common to the Classes, the claims of the Class Representative are typical of the claims of the
Classes, and the Class Representative will fairly and adequately protect the interests of the Classes.
Pursuant to Rule 23(b)(2), the Plaintiff asserts that the party opposing the Classes has acted or
refused to act on grounds that apply generally to the Classes, so that final injunctive relief is

appropriate respecting the Classes as a whole.
Case 7:18-cv-09059-JCM Document 73 Filed 06/26/20 Page 2 of 4

B. The Settlement Agreement was arrived at as a result of arms-length negotiations
conducted in good faith by counsel for the parties and is supported by the Class Representative.

C. Because the Settlement is for injunctive relief only under Rule 23(b)(2), no notice
to the Classes is required and Defendant shall receive no release from any Class Member, with the
exception of Plaintiff Lucas.

D. The Settlement is fair, reasonable and adequate to members of the Classes in light
of the complexity, expense, and duration of litigation and the risks involved in establishing liability
and damages, and in maintaining the class action through trial and appeal.

E. The parties have irrevocably submitted to the exclusive jurisdiction of this Court

for any suit, action, proceeding or dispute arising out of the Settlement Agreement.
IT IS THEREFORE ORDERED, ADJUDGED AND DECREED THAT:

1. This action is finally certified as a class action for settlement purposes only against
Defendant Accutrace, Inc. on behalf of the Classes defined as follows:

a. A nationwide class of all consumers residing in the United States (including
all Territories and other political subdivisions of the United States) who, beginning five years prior
to the filing of this action and continuing through the resolution of this action, (i) were the subject
of any consumer report prepared by Accutrace which included any non-conviction criminal record
information which antedated the report by more than seven years; (ii) as to whom Defendant
reported a public record or criminal record that had been expunged, vacated, sealed or dismissed
prior to the date of the report in connection with an application for a residential lease or tenancy,
employment or credit; (iii) as to whom Defendant reported a public record or criminal record of a
juvenile offense in connection with an application for a residential lease or tenancy, employment
or credit; and (iv) who, within five years prior to the filing of this action and extending through
the resolution of this case, were the subject of a background report that was used by Defendant to
take an adverse employment action regarding such applicant for employment, and for whom
Defendant failed to provide the applicant a copy of his or her consumer report or a copy of the
FCRA summary of rights at least five business days before it took such adverse action.

b. A New York class of all consumers residing in the State of New York who,
beginning two years prior to the filing of this action and continuing through the resolution of this
action, were the subject of any consumer report prepared by Accutrace which included any record
of conviction of a crime which antedated the report by more than seven years.
Case 7:18-cv-09059-JCM Document 73 Filed 06/26/20 Page 3 of 4

2. The Settlement Agreement submitted by the parties is approved pursuant to Rule
23(e) of the Federal Rules of Civil Procedure. The parties are directed to consummate the
Agreement in accordance with its terms.

3. This action is hereby dismissed on the merits, with prejudice and without costs.

4. Without affecting the finality of this judgment, the Court hereby reserves and
retains jurisdiction over this action, including the administration and consummation of the
settlement. In addition, without affecting the finality of this judgment, the Court retains exclusive
jurisdiction over the Defendant and the Plaintiff for any suit, action, proceeding, or dispute relating
to this Order or the Settlement Agreement.

5. Upon consideration of Class Counsel’s application for fees and expenses, the Court
awards Class Counsel the sum of two hundred, forty thousand dollars ($240,000.00) as reasonable
fees and expenses incurred in representing the Class. Defendant shall pay that sum to Class
Counsel in accordance with the terms of the Settlement Agreement.

6. Upon consideration of the application for an individual settlement and service
award, Class Representative Satima Lucas is awarded the sum of ten thousand dollars ($10,000.00)
in consideration for her individual claims against the Defendant and for the valuable service she
has performed for and on behalf of the Class. Defendant shall pay that sum to the Class
Representative in accordance with the terms of the Settlement Agreement.

7. Neither the Settlement Agreement, nor any of its terms or provisions, nor any of
the negotiations or proceedings connected with it, shall be construed as an admission or concession
by any party of the truth of any allegation in the lawsuit or of any liability, fault or wrongdoing of

any kind.
Case 7:18-cv-09059-JCM Document 73 Filed 06/26/20 Page 4 of 4

8. Final Judgment is hereby entered in this action, consistent with the terms of the

Settlement Agreement.

9. The Clerk is respectfully requested to terminate the pending motion (Docket No. 72)
and close the case.
SO ORDERED:
Mnaity 0. Carla

JUDITH C. MeCARTHY
United States Magistrate Judge

 
